Citation Nr: 1021885	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The Veteran had active service from January 1960 to August 
1963 and from November 1963 to October 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Phoenix, Arizona, Regional Office which determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  In 2008, the Veteran 
moved to Texas.  His claims files were subsequently 
transferred to the Waco. Texas, Regional Office (RO).  In 
April 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

The issue of service connection for a chronic acquired 
psychiatric disorder to include PTSD and depression is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In January 2002, the VA tacitly determined that new and 
material evidence had been received to reopen the Veteran's 
claim of entitlement to service connection for PTSD and 
denied the claim.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in January 2002.  
The Veteran did not submit a notice of disagreement with the 
decision.  

2.  The documentation submitted since the January 2002 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  




CONCLUSION OF LAW

The January 2002 RO decision denying service connection for 
PTSD is final.  New and material evidence sufficient to 
reopen the Veteran's service connection for PTSD has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for 
service connection and remands the issue to the RO for 
additional development.  As such, no discussion of VA's duty 
to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
Veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2009).  

I.	 Prior Rating Decisions

In June 2001, the VA denied service connection for PTSD as 
the record did not contain "clear, verifiable stressors and 
an objective medical diagnosis of PTSD."  The Veteran was 
informed in writing of the adverse decision and his appellate 
rights in July 2001.  The Veteran did not submit a NOD with 
the decision.  

The evidence considered by the VA in reaching its June 2001 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to PTSD.  His 
service personnel records state that he was punished for 
periods of absence without leave and other military offenses.  
A February 2001 written statement from the Veteran advances 
that he was "a prisoner of war on my own ship."  Clinical 
documentation from the Vet Center dated in September 2000 
reflects that: the Veteran "presented with many of the 
symptoms of PTSD and without a traumatic event(s) specific to 
the Vietnam or any other war;" his "trauma" related to 
reports of harassment and deprivation of advancement in rank 
over his second four year tour in the U.S. Navy;" and he was 
diagnosed with an emotional disorder.  

In July 2001, the Veteran sought to reopen his claim of 
entitlement to service connection for PTSD.  In January 2002, 
the VA tacitly found that new and material evidence had been 
received to reopen the Veteran's claim of entitlement to 
service connection for PTSD and again denied the Veteran's 
claim as there was no "confirmed diagnosis of PTSD."  The 
Veteran was informed in writing of the adverse decision and 
his appellate rights in January 2002.  The Veteran did not 
submit a NOD with the decision

The additional documentation considered by the VA in 
formulating its January 2002 rating decision consisted of VA 
clinical and examination documentation; Vet Center clinical 
documentation; and written statements from the Veteran.  In a 
July 2001 written statement, the Veteran advanced that his 
inservice stressful experiences included serving aboard the 
U.S.S. Valley Forge and witnessing both the napalm airstrikes 
on shore targets and the unloading and handling of body bags.  
The report of a December 2001 VA examination for compensation 
purposes states that the Veteran complained of Vietnam 
War-related dreams and intrusive thoughts.  He presented a 
history of having been harassed by his chief while aboard 
ship during active service; witnessing the deck of the U.S.S. 
Valley Forge covered with body bags brought from Vietnam; and 
knowing a shipmate who had fallen overboard and was not 
recovered and a second shipmate whose headless body was found 
floating in the water.  The Veteran was diagnosed with a 
not otherwise specified depressive disorder.  The Veteran was 
determined not to meet the criteria for a diagnosis of PTSD.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the January 2002 RO decision 
denying service connection for PTSD consists of copies of the 
Veteran's service personnel records; VA clinical and 
examination records; private clinical documentation; Social 
Security Administration (SSA) documentation; the transcript 
of the April 2010 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO; and written statements 
from the Veteran.  An August 2006 VA psychiatric evaluation 
indicates that the Veteran complained of chronic PTSD and 
depressive symptoms.  The Veteran was diagnosed with PTSD and 
a not otherwise specified depressive disorder.  At the April 
2010 hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO, the Veteran reiterated that he had 
witnessed the unloading of body bags from helicopters while 
aboard the U.S.S. Valley Forge and napalm attacks against 
targets on shore.  

The Board finds that the August 2006 VA psychiatric 
evaluation and the April 2010 hearing transcript constitute 
new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the Veteran's claim for service connection 
when considered with previous evidence of record.  As new and 
material evidence has been received, the Veteran's claim of 
entitlement to service connection for PTSD is reopened.


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for PTSD is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder is to be determined following a de novo 
review of the entire record.  

The Veteran asserts that service connection is warranted for 
a chronic acquired psychiatric disorder to include PTSD.  He 
contends that his chronic acquired psychiatric disability was 
precipitated by his inservice traumatic experiences which 
included both combat-related experiences such as the deaths 
of two fellow sailors and witnessing both the arrival of body 
bags aboard the U.S.S. Valley Forge and aircraft attack 
targets on shore and his noncombat-related shipboard 
harassment by a chief petty officer.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

In reviewing the Veteran's service personnel records, the 
Board observes that the Veteran served aboard the U.S.S. 
Valley Forge between December 1963 and October 1967.  A 
search of the deck log entries of the U.S.S. Valley Forge for 
the relevant period would be helpful in verifying the 
Veteran's claimed stressors.  Such action had apparently not 
been undertaken.  The VA should obtain all relevant military 
documentation which could potentially be helpful in resolving 
the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

The Veteran has been diagnosed with PTSD since the most 
recent VA psychiatric examination for compensation purposes 
of record.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board concludes that 
further VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Archives and 
Records Administration or other 
appropriate entity and request that it 
provide copies of the deck logs for the 
U.S.S. Valley Forge for the period from 
March 1963 to October 1967 for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic acquired 
psychiatric disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder had 
its onset during active service; is 
etiologically related to the Veteran's 
experiences while aboard the U.S.S. 
Valley Forge; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

3.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD and depression on a de novo 
basis with express consideration of the 
Federal Circuit's decision in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC. The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


